           Case 1:20-cv-11051-LLS Document 4 Filed 02/12/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SUSAN SUAREZ,

                                Plaintiff,

                    -against-

 SERGIU MARCUS; MOUNT SINAI BETH
 ISRAEL; RETINA ASSOCIATES;
 LIABILITY INSURANCE FOR SERGIU
 MARCUS; LIABILITY BOND FOR                                    1:20-CV-11051 (LLS)
 SERGIU MARCUS; LIABILITY
 INSURANCE / RETINA ASSOCIATES;                              ORDER OF DISMISSAL
 LIABILITY BOND FOR RETINA
 ASSOCIATES; LIABLITY INSURANCE
 FOR MOUNT SINAI BETH ISRAEL;
 LIABILITY BOND MOUNT SINAI BETH
 ISRAEL; PHARMACEUTICALS / INSULIN
 NEEDS / ARASTIN / SILICONE,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff Susan Suarez, who appears pro se, brings this action invoking the Court’s

federal-question jurisdiction. She asserts claims under “Title XIX, 42 USC § 1396, 42 USC

1981, 1983, 1984, 51 US Code § 20137, Insurance Law § 102(d) R53-54, 35 US Code § 7316,

28 US Code 1428, US Code 9, Title 31 3279 through 3733, 18 US Code § 1347” (ECF 2, at 2),

and she seeks damages. By order dated February 11, 2021, the court granted Plaintiff’s

application to proceed in forma pauperis (“IFP”). For the reasons set forth below, the Court

dismisses this action.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.
           Case 1:20-cv-11051-LLS Document 4 Filed 02/12/21 Page 2 of 5




Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in original).

                                         BACKGROUND

       Plaintiff asserts the following in her complaint: On or about April 19, 2018, Plaintiff

underwent surgery at Retina Associates, located in New York, New York. “Sergiu Marcus, [and

his] agents, employers, affiliates and other members did not fully disclose the risks and life-

threatening procedures that were involved in the surger[y].” (ECF 2, at 3.) Plaintiff “lost vision,

[experiences] permanent pain and [she] will have silicone and the detrimental effects of it for the

rest of [her] life.” (Id.) She seeks $60 million in damages.

                                          DISCUSSION

A.     Subject-matter jurisdiction

       The subject-matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court’s

jurisdiction is available only when a “federal question” is presented, or if asserting state-law

claims under the court’s diversity jurisdiction, when the plaintiff and the defendants are citizens

of different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway


                                                  2
            Case 1:20-cv-11051-LLS Document 4 Filed 02/12/21 Page 3 of 5




Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative.”).

                 Federal-question jurisdiction

        To invoke the Court’s federal-question jurisdiction, a plaintiff’s claims must arise “under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. An action arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006) (internal quotation marks

omitted)). Mere invocation of federal-question jurisdiction, without any facts demonstrating a

federal-law claim, does not create federal-question jurisdiction. See Nowak v. Ironworkers Local

6 Pension Fund, 81 F.3d 1182, 1188-89 (2d Cir. 1996).

        Plaintiff invokes the Court’s federal-question jurisdiction and asserts that the basis for

that jurisdiction arises from the federal statutes that she cites in her complaint. (ECF 2, at 2.) But

she alleges no facts that suggest that any of her claims fall under federal law. Thus, this Court

lacks federal-question jurisdiction to consider Plaintiff’s claims.

                 Diversity jurisdiction

        Although the complaint invokes the Court’s federal-question jurisdiction, the allegations

suggest that Plaintiff is asserting claims that arise under state law. Because the Court does not

have federal-question jurisdiction, the Court can only adjudicate these claims if it has diversity

jurisdiction.


                                                  3
           Case 1:20-cv-11051-LLS Document 4 Filed 02/12/21 Page 4 of 5




        To establish the Court’s diversity jurisdiction, a plaintiff must first show that she and the

defendants are citizens of different states. See 28 U.S.C. § 1332(a)(1); Wis. Dep’t of Corr. v.

Schacht, 524 U.S. 381, 388 (1998) (“A case falls within the federal district court’s ‘original’

diversity ‘jurisdiction’ only if diversity of citizenship among the parties is complete, i.e., only if

there is no plaintiff and no defendant who are citizens of the same State.”). For diversity

purposes, an individual is a citizen of the State where she is domiciled, which is defined as the

place where a person “has [her] true fixed home . . . and to which, whenever [s]he is absent, [s]he

has the intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000)

(internal quotation marks and citation omitted). An individual “has but one domicile.” Id. A

corporation is a citizen “of every State and foreign state by which it has been incorporated and of

the State or foreign state where it has its principal place of business.” § 1332(c)(1); see also The

Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (a corporation’s principal place of business is

its “nerve center,” usually its main headquarters). And “a limited liability company . . . takes the

citizenship of each of its members.” Bayerische Landesbank, N.Y. Branch v. Aladdin Capital

Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012).

        The Court lacks diversity jurisdiction to consider this action. Plaintiff has failed to show

that the parties are diverse. Plaintiff states that she is a citizen of New York, New York. (ECF 2,

at 1.) And while she does not reveal the state citizenships of all the defendants, it appears that she

alleges that Defendants Marcus, Retina Associates, and Mount Sinai Beth Israel are also citizens

of New York, New York. (Id. at 1-2.) Accordingly, the case is dismissed without prejudice for

lack of federal jurisdiction.

B.      The Court declines to grant leave to amend.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,


                                                   4
            Case 1:20-cv-11051-LLS Document 4 Filed 02/12/21 Page 5 of 5




657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to file an amended complaint.

                                         CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

       The Court dismisses this action for lack of subject-matter jurisdiction. Fed. R. Civ. P.

12(h)(3).

SO ORDERED.

 Dated:     February 12, 2021
            New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                 5
